PUTNAM, Circuit Judge.
[1] This is a petition of certain creditors of George A. Alden & Co., a copartnership, under the bankruptcy *146.-statutes, to revise an order of the District Court for the District of Massachusetts, referring a proceeding in bankruptcy to the referee in the county of Norfolk. The copartnership had been adjudged bankrupt, and the case was referred by'an order in regular form to the referee for Norfolk county. The petitioners claim that the reference should have been to the referee for Suffolk county. The place of business of the copartnership was at Boston, in the county of Suffolk ;■ •one of the copartners resided in Boston, one in the county of Middle-sex, and one in the county of Norfolk; so that prima facie the case ■might have been referred to the referee for either one of those three counties. The purpose of the petition is to secure a reference to the referee for the county of Suffolk in place of the referee for the county •of Norfolk.
[2] Passing by the question whether, or not the present petition raises any question of law over which we have jurisdiction, it is evident that the selection of the referee involved a certain judicial discretion which, under the circumstances, we are not justified in reviewing. It is urged on us, however, that a direct question of law is raised, on account of the suggestion in the lfiemorandum filed by the learned judge of the District Court that the referee could act on matters arising in the case, either in the county of Suffolk or in the county of Norfolk. The order appointing the referee, however, is- in the usual form, and contains no reference to this suggestion, so that it is not a part of the record before us. This suggestion occurs only in an informal memorandum filed by the judge in connection with the determination of the selection of the referee. It is apparently only such a memorandum giving his views as to the true construction of the •twelfth general order in bankruptcy. At any fate, it forms no part of the record which brings to us any matter over which we now have jurisdiction. In the event, any attempt is made to proceed as suggested in the memorandum, the parties can have their day in court; and we reserve ourselves in regard thereto until the matter comes .properly before us, if it ever does.
The petition is denied, with costs for the respondents.